                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION


Patricia Lynn Lahey, et al.,                       :
                                                   :
               Plaintiff(s),                       :
                                                   :   Case Number: 1:19cv620
       vs.                                         :
                                                   :   Judge Susan J. Dlott
Bill Gates,                                        :
                                                   :
               Defendant(s).                       :

                                               ORDER

       The Court has reviewed the Report and Recommendation of United States Magistrate

Judge Stephanie K. Bowman filed on August 5, 2019 (Doc. 4), to whom this case was referred

pursuant to 28 U.S.C. §636(b), and noting that no objections have been filed thereto and that the

time for filing such objections under Fed. R. Civ. P. 72(b) expired August 19, 2019, hereby

ADOPTS said Report and Recommendation.

       Accordingly, this case is DISMISSED based upon a lack of federal subject matter

jurisdiction, because it is legally frivolous, and because it fails to state any claim against the

defendant under state or federal law.

       IT IS SO ORDERED.




                                                       ___s/Susan J. Dlott___________
                                                       Judge Susan J. Dlott
                                                       United States District Court
